Title: To Alexander Hamilton from Lewis Tousard, 22 November 1799
From: Tousard, Lewis
To: Hamilton, Alexander


Newyork November 22d 1799
Sir
With diffidence I submitt a few observations in addition to the vast and perfectly well intended plan which you was pleased to give me in communication.

Although an officer of Engineers or Artillerists may have attained in the Fundamental School Some Knowledge in the designing of Structures and Landscapes, yet Drawing is considered as a science in which the officers of both denominations can not acquire too much perfection; it is so obvious that I persuade myself you will feel the necessity of the addition of a Drawing Master for the school of Artillerists and Engineers.
I would suggest the same Idea for the school of the Navy.
The Architect whom you wish to have appointed to the school of Artillerists & Engineers and whatever he may teach of that science to the pupils, falls under the care of the Professor of Drawing and fortifications whom I would have so qualified as to render the appointment of the architect unnecessary.
That Architect in the navy ought to be a naval contractor.
I think the expence of appointing a professor of chimistry may be reduced. I have never seen in any of our schools a professor ad hoc—as the study of chimistry, mineralogy and Phisic are integrant parts of the education of both an artillerists and Engineers, I would suggest to adopt the method which is used in the French schools. Once a year the most learned man in each of those Sciences were required to repair to Bapaume & Mezières and commenced a course of lessons which being uninterrupted did make more impression on the mind of the pupils. Thus I have had the lessons of L’Abbé Nolet, Baumetz, Valmont de Bomare &c—who remained at the schools only a Sufficient time for the instruction and lasted longer on each part of those sciences which were most intimately connected with the Artillery & Engineer—they were handsomely rewarded for their trouble, but it never amounted to the expence of a professor ad hoc in each of those sciences.
The multiplicity of the sciences which are to be taught to an officer of Artillery or to an Engineer induces me to insert at this place an article of the introduction to a great work upon Artillery which I am completing, and not being yet translated I will write in French. L’artillerie étant sans contredit une des parties militaires, qui exigent le plus de talents et de connoissances des Ecoles doivent être fondées pour les procurer toutes: Les leçons de pratique y doivent le fruit de la Théorie. Mathematiques, Phisique, Chimie, mineralogie, et au moins des notions sur les arts et métiérs doivent etre comprises dans l’instruction. Il paroit audessus des forces d’un homme et de la durée de sa vie de vouloir approfondir toutes ces sciences; mais loin de s’effrayer et de se décourager, un officier y prend des lumieres sur la totalité du service de l’artillerie et peut ensuite s’appliquer à connoitre plus particulièrement quelques unes des branches les plus interessantes, et pour les quelles il se sent le plus fortement entraîné.
For the memoire which I take the liberty of presenting to you, the objects which made the basis of the instruction of our Schools are fully described.
In the formation of the four companies of artificers I perceive a real advantage—it makes a diminution of eight men by company. I would propose that those eight men should be replaced by eight bombardiers—in the School of Artillery an officer is taught all the details of the laboratory, fire works &c but the practical part of it ought to be left to a class of trusted Soldiers who under the direction of the officer should supply each garrison with all the necessary composition even for the time of war. These bombardiers ought to be allowed an additional pay, and a distinctive mark upon their Regimental coat. None but men of unexceptionable conduct ought to be admitted amongst them. the necessity of such an addition is too obvious to require any more observations upon.
May the authorities, may the Legislative body be impressed with the utility of such schools, the plan of which you have so perfectly laid, is the most ardent wish of   your most obedt Servt

Lewis Tousard

